Citation Nr: 1705952	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  12-15 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for mature cataract, right eye.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel
INTRODUCTION

The appellant had active duty for training (ACDUTRA) with the Army Reserve from October 1987 to March 1988.  He separated from the Army Reserve in September 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2016, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets additional delay but finds that these matters must be remanded to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims.

Here, the appellant contends that he initially injured his left shoulder and reinjured his right eye in the summer of 1993 when he was participating in a two-week training or "summer camp" with the Army Reserve. See August 2016 Hearing Testimony.   

As to the shoulder, he testified that during a training exercise he fell with his left arm extended.   He stated that after that incident his shoulder felt weaker and hurt.  After separation from the Reserve, he fell off a motorcycle around 2004 and his left shoulder dislocated.   The appellant indicated the fall was similar to the fall during his Reserve period and he believed that his shoulder had been weakened by his initial fall and he was able to "maintain up until" the motorcycle accident; but after his shoulder dislocated around 2004, dislocations kept recurring.   See August 2016 Hearing Testimony.

As to the eye, the appellant indicated he sustained an injury to the right eye as a child.  He had a cataract develop at that age that he still has, although it was not "in any kind of stage or anything."  The appellant was found fit for service.  He stated that he reinjured the eye in the same incident in 1993 when he injured his left shoulder.  He indicated coming down on his left side and that debris scraped his face and eye as he rolled on the ground.  He reported seeking treatment at a triage station at Fort Hood and that his eye had to be flushed out.  He reported initially having blurred vision and that it was a few days before he could resume training.  He indicated that after the incident, he began to have problems with his vision and was told by his eye doctor that he had actual scratches on the lens and he was advised that cataract surgery might not give him his eyesight back because of the permanent scratches.  See August 2016 Hearing Testimony.

Initially, as to his service in the Army Reserve, the appellant is not a "veteran" for VA benefits purposes unless or until it is shown that he "was disabled . . . . from a disease or injury incurred or aggravated in line of duty" during his period of ACDUTRA.  If he is shown to be so disabled, such a period of ACDUTRA is then considered "active military service" and he will then be considered a "veteran" for that period of service.  In other words, the appellant, who has served only on active duty for training, must establish a service-connected disability in order to achieve veteran status and to be entitled to compensation.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The advantage of certain evidentiary presumptions provided by law to assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of active or inactive duty for training.  Id. at 470-471 (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period).


Service treatment records (STRs) do not show treatment for or diagnosis of a left shoulder condition and do not contain evidence of an injury to the left shoulder or the right eye.  A routine physical dated in June 1992 was negative for any joint abnormality or record of injury while on active or inactive duty.  The June 1992 examination report did indicate that the appellant had a cataract in the right eye.  The appellant declined a separation examination and there are no treatment records indicating treatment during training in summer 1993.  As the STRs and personnel records do not provide indication as to whether the appellant was serving on ACDUTRA in the summer of 1993, the Board finds additional development is warranted.  Notably, leave and earnings statements (LESs) often indicate duty status in explaining pay.  On remand, the AOJ should contact the Defense Finance and Accounting Service (DFAS) or other appropriate records repository and have the appellant's pay records reviewed to ascertain all dates when the appellant served on ACDUTRA.

Additionally, with the exception of the appellant's STRs, the record does not contain medical evidence regarding either the shoulder or the eye dated prior to 2011.  However, evidence indicates that the appellant has been receiving Social Security Administration (SSA) disability benefits since 2008, in part for right eye blindness and frequent dislocations of the left shoulder.  VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  Here, the SSA records may support the appellant's claims regarding his injuries and treatment.  As such, the SSA records must be obtained on remand.

Finally, the evidence suggests that all the treatment the appellant has received for his left shoulder and right eye was from private practitioners.  See August 2016 Hearing Testimony. The Board finds it appropriate on remand to provide the appellant an additional opportunity to submit records of private treatment or provide authorization for VA to seek additional records dated prior to 2011 regarding his left shoulder and right eye, if available.  He is encouraged also to provide any medical evidence of a nexus or link between his current disabilities and an injury while on ACDUTRA to support his claims.

Accordingly, the case is REMANDED for the following action:

1.  Contact DFAS or other appropriate records repository and have the appellant's pay records/LESs reviewed to ascertain all dates when the appellant served on ACDUTRA between May and August 1993.  A written report should be prepared detailing the beginning and ending dates of each period of ACDUTRA, to the extent possible.

2.  Request copies of any SSA disability benefit determinations as well as copies of the medical records on which such determinations were based.  If the records are not available, the claims file should be annotated to reflect such and the appellant notified of such.

3.  Request that the appellant identify any sources of private treatment for his left shoulder and/or right eye that do not already appear in the claims file and to authorize release of those records to VA.  All requests and responses, positive and negative, must be documented in the claims file.  If the requested records are unavailable, the appellant should be so notified so he can provide those records himself, if possible.

4.  After the development requested is completed, and any other development deemed warranted based on any new evidence that is received (such as a VA examination or VA medical opinion), readjudicate the claims.  If any benefit sought remains denied, furnish the appellant and his attorney a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




